         Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 1 of 14

                                                                       USDSSDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
FOR THE SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
----------------------------------------------x                        DOC#: _ _ _ __ _ _
SECURITIES AND EXCHANGE
COMMISSION,                                                             DATE FILED:        ~   / 5/   14
                                 Plaintiff,

         v.
                                                                      No.15 Civ. 3877 (KMW)
ROBERT P. DEPALO, JOSHUA B. GLADTKE,
GREGG A. LERMAN, PANGAEA TRADING
PARTNERS LLC, ARJENT LLC,                                             ECFCASE
ARJENT LIMITED, AND EXCALIBUR ASSET
MANAGEMENT LLC,

                               Defendants,

and

ROSEMARIE DEPALO AND
ALLIED INTERNATIONAL FUND, INC.,

                               Relief Defendants.
   -----------------------------------------x

       \l-- ""\.10
      [ ~ FINAL JUDGMENT AS TO DEFENDANT ROBERT P. DEPALO

       The Securities and Exchange Commission having filed a Complaint and Defendant

Robert P. DePalo ("Defendant") having entered a general appearance; consented to the Court' s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this final

Judgment ("Final Judgment"); waived findings of fact and conclusions of law; and waived any

right to appeal from this Final Judgment:


                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
         Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 2 of 14



Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule l0b-5

promulgated thereunder [17 C.F.R. § 240.1 0b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)      to employ any device, scheme, or artifice to defraud;

       (b)      to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

       (c)      to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 II .

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the "Securities Act") [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;




                                                  2
        Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 3 of 14



       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADruDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant' s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from, directly or indirectly, aiding and abetting any

violation of Section 17(a) of the Exchange Act [15 U.S .C. § 78q(a)] and Rules 17a-3(a)(2) and

17a-3(a)(12) thereunder [17 C.F.R. § 17a-3(a)(2) and 17 C.F.R. § 17a-3(a)(12)], by knowingly or

recklessly providing substantial assistance to any member, broker or dealer: (a) in failing to

make and maintain ledgers (or other records) reflecting all assets and liabilities, income and

expense and capital accounts as required by Rule 17a-3(a)(2) [17 C.F.R. § 17a-3(a)(2)], and (b)

in failing to make and maintain a questionnaire or application for employment to be executed by

each "associated person" of such member, broker or dealer, which questionnaire contains the

specified information set out in Rule 17a-3(a)(12) [17 C.F.R. § 17a-3(a)(12)].




                                                 3
         Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 4 of 14



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
                                   \.
participation with Defendant or with anyone described in (a).

                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

2l(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the Securities Act [15

U.S.C. § 77t( e)], Defendant is prohibited from acting as an officer or director of any issuer that

has a class of securities registered pursuant to Section 12 of the Exchange Act [15 U.S .C. § 781]

or that is required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C.

§ 78o(d)].

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $6,500,000, representing his ill-gotten gains as a result of the conduct

alleged in the Complaint. However, Defendant's obligation to pay disgorgement shall be

deemed satisfied upon entry of this Final Judgment by the restitution order entered against him in

New York v. DePalo, et al. , Indictment No. 01450/2015 (N.Y. Sup. Ct.).


                                                 VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.




                                                  4
          Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 5 of 14



                                                VII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S .C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                VIII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                 IX.

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


Dated:    fel., .   t5

                                              UNITED STATES DISTRICT JUDGE




                                                  5
      Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 6 of 14




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRfCT OF NEW YORK
                         ----------------x
SECURITIES AND EXCHANGE
COMMISSION,

                                 Plaintiff,

         v.
                                                                      No. 15 Civ. 3877 (KMW)
ROBERT P. DEPALO, JOSHUA B. GLADTKE,
GREGG A. LER1'1AN, PAN GAEA TRADING
PARTNERS LLC, ARIBNT LLC,                                            ECFCASE
ARJENT LIMITED, AND EXCALIBUR ASSET
MANAGE1VIENT LLC,

                             . Defendants,

and

ROSEMARIE DEPALO AND
ALLIED INTERNATIONAL FUND, INC.,

                               Relief Defendants.
-----------------------------------------------------x

                    CONSENT OF DEFENDANT ROBERT P. DEPALO

       I.      Defendant Robert P. DePalo ("Defendant") acknowledges having been served

with the complaint in this action, enters a general appearance, and admits the Court's jurisdiction

over Defendant and over the subject matter of this action.

       2.      Defendant has been convicted after trial of criminal conduct relating lo certain

matters alleged in the complaint in this action. Specifically, in New York v. DePalo, et al. ,

Indictment No.01450/2015 (N .Y. Sup. Ct.) ("New York v. De Palo") , Defendant was convicted

of one count of grand larceny in the first degree in violation of NY Penal Law§ I 55.42; two

counts of grand larceny in the second degree in violation of NY Penal Law § 155 .40(l ); one      (YI
count of money laundering in the first degree in violation of NY Penal Law §                      '---f/
       Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 7 of 14




470.20(1 )(b)(ii)(A); three counts of money laundering in the second degree in violation of NY

Penal Law§ 470.JS(l)(b)(ii)(A); one count of scheme to defraud in the first degree in violation

of NY Penal Law § l 90.65( l )(a); one count of scheme to defraud in the first degree in violation

of § l 90.65(1 )(b); one count of securities fraud in violation of NY General Business Law § 352-

c(S); four counts of securities fraud in violation of NY General Business Law§ 352-c(6); one

count of criminal tax fraud in the second degree in violation of NY Tax Law § 1805; and one

count of criminal tax fraud in the third degree in violation of NY Tax Law § 1804. In connection

with that conviction, the jury found the facts set out in the jury verdict form that is attached as

Exhibit A to this Consent. This Consent shal I remain in full force and effect regardless of the

existence or outcome of any further proceedings in New York v. DePalo.

        3,      Defendant hereby consents to the entry of the final Judgment in the form attached

hereto (the "Final Judgment") and incorporated by reference herein, which, among other things:

       (a)      permanently restrains and enjoins Defendant from violations of Section l 7(a) of

       the Securities Act of 1933 ("Securities Act"), 15 U.S.C. § 77q(a); Section 1O(b) of the

        Securities Exchange Act of 1934 (''Exchange Act"), 15 U.S.C. § 78j(b), and Rule I 0b-5

       thereunder, 17 C . F. R. § 240.1 0b-5; and from aiding and abetting further v.i olations of

        Section 17(a) of the Exchange Act, 15 U.S.C. § 78q(a), and Rules 17a-3(a)(2) and l 7a-

        3(a)( 12) thereunder, l 7 C.f .R. § I 7a-3(a)(2) and 17 C.F .R. § 1 7a-3(a)( i 2);

        (6)     pcm1anently bars Defendant, pursuant to Section 21 (d)(2) of the Exchange Act,

        15 U.S.C. § 78u(d)(2), and Section 20(e) of the Securities Act, I 5 U.S.C. § 77t(e), from

       sming as an oflic~, o, dfrccto, of :ny issue: that has a class of secu,ities registcted under   Q
        Secnon 12 of the Exchange Act,      I.)   U.S.C. 9 781 or that 1s required to file reports     ~
        pursuant to Section I 5(d) of the Exchange Act, I 5 U.S.C. § 78o(d); and



                                                      2
       Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 8 of 14




       (c)      orders that while Defendant is liable to pay disgorgcmcnt of $6,500,000,

        representing his ill-gotten gains, such obligation to pay disgorgement shall be deemed

       satisfied by the restitution order entered in the criminal action against him, New York v.

        DePalo.

        4.     Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       5.       Defendant waives the right, if any , to a jury trial and to appeal from the entry of

the Fina l Judgment.

       6.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       7.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       8.       Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exisL'>, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

        9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, \Vith an affidavit

or declaration stating that Defendant has received and read a copy of the final .Judgment.




                                                   3
      Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 9 of 14




       10.     Consistent with 17 C.F.R. § 202.S(f), this Consent resolves only the claims

asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any rems;dy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

        11.    Defendant understands and agrees to comply with the terms of 17 C.F.R. §

202.S(e), which provides in part that it is the Commission's policy "not to permit a defendant or

respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings." As part of Defendant's agreement to

comply with the terms of Section 202.S(e), Defendant acknowledges the conviction for related

conduct described in paragraph 2 above, and: (i) will not take any action or make or permit to be

made any public statement denying, directly or indirectly, any allegation in the complaint or



                                                 4
      Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 10 of 14




creating the impression that the complaint is without factual basis; (ii) will not make or permit to

be made any public statement to the effect that Defendant does not admit the allegations of the

complaint, or that this Consent contains no admission of the allegations; (iii) upon the filing of

this Consent, Defendant hereby ,vithdraws any papers filed in this action to the extent that they

deny any allegation in the complaint; and (iv) stipulates for purposes of exceptions to discharge

set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, that the allegations in the

complaint are true, and further, that any debt for disgorgement, prejudgment interest, civil

penalty or other amounts due by Defendant under the Final Judgment or any other judgment,

order, consent order, decree or settlement agreement entered in connection with this proceeding,

is a debt for the violation by Defendant of the federal securities laws or any regulation or order

issued under such laws, as set forth in Section 523(a)(l 9) of the Bankruptcy Code, 11 U .S.C. §

523(a)( 19). lf Defendant breaches this agreement, the Commission may petition the Court to

vacate the Final Judgment and restore this action to its active docket. Nothing in this paragraph

affects Defendant's: (i) testimonial obligations; or (ii) right to take legal or factual positions in

litigation or other legal proceedings in which the Commission is not a pa11y.

        I 2.    Defendant hereby waives any righL<; under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States actii,g in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.




                                                   5
     Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 11 of 14




          13.    Defendant agrees to waive all objections, includ ing but not limited to,

constitutional, timeliness, and procedural objections, to the administrative proceeding that will be

instituted when the Final Judgment is entered.

          \4 .   Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without furthcr notice.

          15 .   Defendant agrees that this Court shall retain jurisdiction over this matter for the




                                                            ~ tf6tr/
                                                                ~?zt&f);
purpose of enforcing the terms of the Final Judgment.




Dated :
                                                                       Robert P. De Palo
                                                                                                  1/J
       On j 2.. 2 0I        , 2018,    0iK.   5
                                          c "\...,--/- 7)    ?.? G,
                                                                a person known to me,
personally appeared before me and acknowledged executing the foregoing Consent.




Approved as to form:


~J,a.- C . ~
A vraham C . Mosko\vitz, Esq.
345 Seventh A venue, 2 l st Floor
New York, NY 10001

Attorney for Defendant




                                                   6
Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 12 of 14




                    EXHIBIT A
               Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 13 of 14
., .•



        Verdict Sheet                                                              Page 1 of2


                    SUPREME COURT OF THE STATE OF NEW YORK


                  PART           59                          COUNTY          NY


        THE PEOPLE OF THE STATE OF NEW YORK

                              against
                                                            INDICTMENTNo.    01450-2015

                                                            JUSTICE          J. MERCHAN
        DEPALO, ROBERT                                      DATE



                                      Defendant.


        COUNT                                                                          NOT
        NUMBER                               CRIME                           GUILTY   GUILTY

           1       GRAND LARCENY IN THE FIRST DEGREE (as to Roger
                   Allard)                                                    ✓
           2       GRAND LARCENY IN THE SECOND DEGREE (as to
                   Graham Corney)                                             v
           3       GRAND LARCENY IN THE SECOND DEGREE (as to
                   Philip Harper)                                                         ✓
          4        GRAND LARCENY IN THE SECOND DEGREE (as to
                   John Pallister)                                            ✓
           5       MONEY LAUNDERING IN THE FIRST DEGREE                       -✓
          6        MONEY LAUNDERING IN THE SECOND DEGREE
                   (from on or about AUGUST 1, 2010 to on or about
                   AUGUST 23, 2011)                                           ✓
          7        MONEY LAUNDERING IN THE SECOND DEGREE
                   (from on or about JULY 1, 2010 to on or about APRIL 31,
                   2013)

                                                                              ✓
   Case 1:15-cv-03877-KMW Document 45 Filed 02/05/19 Page 14 of 14




 COUNT                                                                        NOT
NUMBER                       CRIME                                 GUILTY    GUILTY

   8     MONEY LAUNDERING IN THE SECOND DEGREE
         (from on or about JANUARY 1, 2012 to on or about
         DECEMBER 31, 2012)
                                                                    ✓
  9      SCHEME TO DEFRAUD IN THE FIRST DEGREE (10 or
         more persons)                                              ✓
   10    SCHEME TO DEFRAUD IN THE FIRST DEGREE (more
         than one person and so obtains property with a value in
         excess of $1000 from one or more such persons)            ✓
  11     SECURITIES FRAUD (from on or about JULY 1, 2010 to
         on or about DECEMBER 31, 2014)                            ✓
  12     SECURITIES FRAUD (as to Roger Allard)                     ✓
  13     SECURITIES FRAUD (as to Graham Corney)                     ✓
         SECURITIES FRAUD (as to Philip Harper)
  14                                                                ✓
  15     SECURITIES FRAUD (as to John Pallister)                    ✓
  16     CRIMINAL TAX FRAUD IN THE SECOND DEGREE
         (2012 New York Resident Income Tax Return)                 ✓
  17     CRIMINAL TAX FRAUD IN THE THIRD DEGREE (2010
         New York Resident Income Tax Return)                                 ✓
  18     CRIMINAL TAX FRAUD IN THE THIRD DEGREE (2011
         New York Resident Income Tax Return)                       ✓




JURY FOREPERSON
INITIALS




                                                                            DEF.ATTY.

PAGE2of2                                              CT.EXH. - - -
